SUPPLEMENT DATED JANUARY 26, 2010 TO PROSPECTUS DATED MAY 1, 2009 FOR SUN LIFE LARGE CASE VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT G This supplement contains information about the Van Kampen Life Investment Trust Comstock Portfolio and Van Kampen Life Investment Trust Growth and Income Portfolio. On October 19, 2009, Morgan Stanley announced that it has reached a definitive agreement to sell most of its retail asset management business to Invesco Ltd. (“Invesco”). The transaction (“Transaction”) affects the part of the asset management business that advises funds, including the Van Kampen Life Investment Trust Comstock Portfolio and Van Kampen Life Investment Trust Growth and Income Portfolio (the “Portfolios”). The Transaction is subject to certain approvals and other conditions to closing, and is currently expected to close in mid-2010.
